DETAILED ACTION
 
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1—11 are rejected under 35 U.S.C. 103(a) as being unpatentable over  JP 2015-174902 A (Asami et al.) in view of JP 6219551 B2 (Satoru et al.).

Re claims 1-5, and 7-11 Asami discloses an adhesive tape for preventing adhesion of aquatic organisms, the adhesive tape including an antifouling layer (see pp. 3-4), a base-material layer (polyethylene substrate pg. 9, first incomplete paragraph), and an adhesive layer in the stated order, the antifouling layer containing silicone resin and an antifouling agent, and the antifouling agent containing a polyether-modified silicone oil and a non-reactive silicone oil other than the polyether-modified silicone oil (see pp. 4-6).   The thicknesses of claims 7-8 of each of the layers in the embodiment are: 100 microns for the antifouling layer, 100 microns for the base-material layer 100 microns, and 50 microns for the adhesive layer (overlapping applicant’s claimed ranges of claims 7-8). See pages 3-5, FIG. 1 and associated text.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 10 micrson to 1000 microns for the antifoulding layer and 1 micron to 1000 microns for the PSA layer from the overlapping portion of the range taught by the reference of 100 microns and 50 microns, respectively, because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
 	Re claim 6,  Asami is silent to a polyethylene based ionomer substrate but teaches polyethylene substrate (See rationale above).  
Satoru discloses an adhesive tape for preventing adhesion of aquatic organisms, the adhesive tape including an antifouling layer, a base-material layer, and an adhesive layer in the stated order. The base-—material layer includes an ionomer resin (pg. 4, first paragraph ionomer includes also polyethelene), and the adhesion between the antifouling layer and the base-—material layer is high.    See pp. 4-6.

Given the above, in the invention of Asami, a person skilled in the art could easily have conceived of forming a base-material layer of polyethylene so as to include an ionomer resin with polyethylene of Satoru for the purpose of improving adhesion between an antifouling layer and a base-material layer. In the process, a person skilled in the art could easily have conceived of selecting an adhesive having high adhesion with a base-material layer.
Further re claims 1, and 9-11, Asami does not specifically disclose the water contact angle, the ratio of tensile breaking strength to adhesive strength, and the crosscut-stretching release degree. 
In combination the structure and materials are taught; thus, each of the properties shall be examined below.
Water Contact Angle
Embodiment 2 of Asami discloses an antifouling layer containing 100 parts by weight of addition-type liquid silicone resin, 70 parts by weight of "KF96-100cs" (non-reactive silicone oil, produced by SHIN-ETSU SILICONE CO., LTD.), and 20 parts by weight of "KF6013" (polyether-modified silicone oil, produced by SHIN-ETSU SILICONE CO., LTD.); and the evaluation of an anti-
algae/anti-mold test on the antifouling layer is 1. The antifouling-layer composition is similar to the antifouling-layer composition in comparative example 8 disclosed in the description of the present application, and the water contact angle after immersion in methanol for 20 minutes in comparative example 8 is about 62.7. Therefore, it is highly likely that the water contact angle of the antifouling layer disclosed in embodiment 2 of Asami is 70° or less and thus the water contact angle is an inherent property.
 
Tensile at Break
The ratio of tensile breaking strength to adhesive strength of embodiments of Asami discloses an example in which a polycarbonate polyurethane base material was used as the base-material layer, and an acrylic resin-based adhesive containing 2-ethylhexyl acrylate and
acrylic acid as monomer components was used for the adhesive layer. Asami (paragraphs [0077] and [0086]) indicates that the adhesive tape for preventing adhesion of aquatic organisms is easily peeled off from an adherend after use. The base-material layer and the
adhesive layer disclosed in Asami are similar to the base-material layer and the adhesive layer in comparative examples 6 and 7 disclosed in the description of the present application, and ratios of tensile breaking strength to adhesive strength in comparative examples 6
and 7 are both 2.0 or higher. Therefore, it is highly likely that the ratio of the adhesive tape disclosed in Asami is also 2.0 or higher and thus the tensile at break is an inherent property.
Crosscut-—stretching release degree 
Paragraph [0082] in Asami indicates that a primer may be previously applied to the base-material layer in order to improve adhesion to the antifouling layer. Given the above, a person skilled in the art could easily apply a primer to the base-material layer according to the usage conditions and the adherend to which an adhesive sheet is applied. When a primer is applied, the crosscut-stretching release degree is likely 0.30 or less and thus the degree as claimed is an inherent property.


In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US20150079345A1 to Kurata et al. Teaches a similar aquatic PSA laminate with properties.  See [43-44].  
	The international search report and written opinion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787